Citation Nr: 1030149	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability manifested 
by a fungal infection of the toe and fingernails.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for psychiatric disorder 
other than PTSD.

6.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel 


INTRODUCTION

The Veteran had service from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to service connection for a back disability, fungal 
infection, hernia, and gastrointestinal disability.  So, 
regrettably, these claims are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD which could be 
attributed to active service.

2.  Psychiatric disability was initially demonstrated years after 
service, and there is no competent evidence of record relating 
any psychiatric disorder to his service in the military.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  Psychiatric disability other than PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2007 and April 
2007, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the January 2007 and April 2007 letters from VA, 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
files contain the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis of 
PTSD, will vary depending upon whether the veteran engaged in 
combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
his service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that he did not engage in 
combat.  Id.  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of its 
obligations to assess the credibility and probative value of the 
other evidence."

Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the 
Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-
1 (M21-1), which since has been revised as to "Evidence of 
Stressors in Service" to read, in pertinent part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  Since 
the M21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" generally means that the "appellant's testimony, by 
itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 
Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

There are exceptions to this general rule - including when the 
claim is predicated on an alleged personal assault.  In these 
limited situations, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal 
assault, the existence of a stressor in service does not have to 
be proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

The Board notes that effective for claims pending on July 13, 
2010, 38 C.F.R. § 3.304 was again amended to liberalize in some 
cases the evidentiary standard for establishing the required in-
service stressor.  The amendment specifies that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  The paragraph, ''fear of hostile military 
or terrorist activity'' means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3))



Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is generally required to show this secondary 
cause-and-effect relationship.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

PTSD

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran has not been diagnosed with PTSD.  In this regard, 
the Board points out that the Veteran's available service 
treatment records do not show any evidence of treatment for or a 
diagnosis of PTSD; the Veteran repeatedly denied experiencing 
depression or excessive worry and psychiatric evaluations were 
normal.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or aggravation ... 
."). 

Likewise, post-service VA and private treatment records are 
negative for evidence of treatment for or a diagnosis of PTSD.  
While the Board acknowledges that the Veteran was evaluated for 
PTSD at a May 2008 VA examination, the evaluation results 
indicate that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.").  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such veteran's service and the 
disability).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to diagnose PTSD, and the Board finds that PTSD is not a 
disorder susceptible to lay expertise in diagnosing.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing that the Veteran does not currently have PTSD which could 
be attributed to active service.

Given the absence of a current diagnosis of PTSD, the 
preponderance of the evidence against the Veteran's claim, and 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric disorder other than PTSD

The service treatment records are silent for any reference to 
psychiatric disability, and there is no post-service evidence of 
psychiatric disability until years after service.  The Veteran 
was afforded a VA examination to determine the nature and 
etiology of any psychiatric disability, and the examiner 
concluded that the diagnosed disorder was not related to service.

Although in some cases a layperson is competent to offer an 
opinion as to etiology, in matters of non-observable disorders 
such as those of psychiatric origin, the Board finds that medical 
evidence is required to determine etiology.  Even were the 
Veteran competent to offer an opinion as to etiology, the 
probative value of his opinion would be outweighed by that of the 
examiner, who clearly does have the education, training and 
experience to opine as to the etiology of medical disorders.

Turning to the Veteran's contention that his psychiatric disorder 
is secondary to PTSD, the fact that there has been no 
demonstration, by competent clinical evidence of record, that the 
Veteran currently has PTSD which is attributable to his military 
service, unfortunately also, in turn, means that he cannot link 
any other psychiatric disorder to PTSD.  In this regard, the 
Board notes that the Veteran expressly contended in written 
statements, including his notice of disagreement, that his 
psychiatric disorder is secondary to his PTSD; however, he does 
not have PTSD.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.  That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also eliminates 
all associated residual conditions.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 
'a relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  As such, there is a preponderance of the evidence 
against his claim of entitlement to service connection for 
psychiatric disorder other than PTSD, and, in turn, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection of PTSD is denied.

Entitlement to service connection for psychiatric disability 
other than PTSD is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has not yet been provided with a 
VA examination in order to address whether his claimed back 
disability, fungal infection of the toe and fingernails, hernia, 
and gastrointestinal disability are related to his active 
military service.  In this regard, the Board acknowledges that 
the Veteran's available service treatment records do not show 
treatment for or a diagnosis of a back disability, fungal 
infection, hernia, or gastrointestinal disability, but that the 
Veteran contends that, even absent an acute event or injury 
during service, these disabilities are related to active service, 
and that VA and private medical records indicate continuity of 
symptomatology in the years following active service.  In 
particular, the Board notes that the Veteran has been diagnosed 
with arthralgia, fungal infection, inguinal hernia, and 
gastroesophageal reflux disease (GERD), but that the medical 
evidence is unclear whether the Veteran's claimed disabilities 
are causally or etiologically related to the Veteran's military 
service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's back disability, 
fungal infection of the toe and fingernails, hernia, and 
gastrointestinal disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his back disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his back disability, if 
any, is related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his fungal infection of the 
toe and fingernails, including whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that his 
fungal infection of the toe and 
fingernails, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his hernia, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his hernia, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his gastrointestinal 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his 
gastrointestinal disability, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
back disability, fungal infection, hernia, 
and gastrointestinal disability.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


